

113 S1809 IS: To amend chapter 77 of title 5, United States Code, to clarify certain due process rights of Federal employees serving in sensitive positions, and for other purposes.
U.S. Senate
2013-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1809IN THE SENATE OF THE UNITED STATESDecember 12 (legislative day, December 11), 2013Mr. Tester (for himself, Mr. Grassley, and Mrs. McCaskill) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo amend chapter 77 of title 5, United States Code, to clarify certain due process rights of Federal employees serving in sensitive positions, and for other purposes.1.AmendmentsSection 7701 of title 5, United States Code, is amended—(1)by redesignating subsection (k) as subsection (l); and(2)by inserting after subsection (j) the following:(k)(1)The Board has authority to review on the merits an appeal by an employee or applicant for employment of an action arising from a determination that the employee or applicant for employment is ineligible for a sensitive position if—(A)the sensitive position does not require a security clearance or access to classified information; and(B)such action is otherwise appealable.(2)In this subsection, the term sensitive position means a position designated as a sensitive position under Executive Order 10450 (5 U.S.C. 7311 note), or any successor thereto..2.Effective dateThe amendments made by this Act shall apply to any appeal that is pending on, or commenced on or after, the date of enactment of this Act.